
	
		II
		112th CONGRESS
		1st Session
		S. 230
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2011
			Mr. Begich (for himself,
			 Ms. Murkowski, and
			 Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  prevent the approval of genetically-engineered fish.
	
	
		1.Preventing the approval of
			 genetically-engineered fishSection 512(a) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360b(a)) is amended by adding at the end the
			 following new paragraph:
			
				(7)Notwithstanding any other provision of this
				section, a genetically-engineered fish shall be deemed unsafe under this
				section, including for purposes of section
				402(a)(2)(C)(ii).
				.
		
